Title: To George Washington from George Clinton, 26 November 1778
From: Clinton, George
To: Washington, George


  
    Dear Sir,
    Pokeepsie [N.Y.] 26th Novr 1778
  
It gives me Pain to trouble your Excellency with the inclosed Complaint against some Gentlemen in the Military Line and agreable to the Law of this State for regulating Impresses of Forage &ca to request that the Offender be delivered over to the Civil Magistrate. I am Dear Sir with the greatest <mutilated> & Regard Your most Obedt servt

  Geo: Clinton

